NOT FOR PUBLICATION                        FILED
                   UNITED STATES COURT OF APPEALS                     JUN 22 2018
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

SHISHA SINGH-BALWINDER KOUR,                  No.   15-70625
AKA Shisha Singh-Balwinder Kaur, AKA
Sheesa Singh, AKA Sheesha Singh, AKA          Agency No. A200-064-866
Shisha Singh
                                              MEMORANDUM*
                   Petitioner,
      v.

JEFFERSON B. SESSIONS III, Attorney
General,

                   Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                            Submitted June 14, 2018**
                            San Francisco, California

Before: SILER***, PAEZ, and IKUTA, Circuit Judges.




*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Eugene E. Siler, United States Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
      Shisha Singh-Balwinder Kour appeals the Board of Immigration Appeals’

(“BIA”) denial of his motion to reopen. For the following reasons, we deny the

petition.

      As previously determined by this court, Kour “failed to provide sufficient

evidence corroborating his testimony as to his identity” during his removal

proceedings. Kour v. Holder, 514 F. App’x 690, 690 (9th Cir. 2013). The BIA

denied Kour’s subsequent motion to reopen based, in part, on his failure to

demonstrate that his submitted passport could not have been obtained and

produced during his prior hearing. The BIA grants motions to reopen only if

“evidence sought to be offered . . . was not available and could not have been

discovered or presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1).

      Because the BIA has significant discretion in determining whether to reopen

a matter, we employ the deferential abuse-of-discretion standard of review on

appeal, INS v. Doherty, 502 U.S. 314, 323 (1992), affirming the BIA’s decision

unless it is “arbitrary, irrational, or contrary to law,” Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002). Kour did not explain to the BIA why he could not have

presented his old passport during the previous proceedings, given that Kour’s new

passport indicated that his prior passport had been returned and cancelled.

Furthermore, Kour’s statements during his earlier removal hearing made clear that

he had not attempted to obtain a new passport.            Consequently, the BIA’s

                                          2
determination that Kour failed to meet the requirements of a motion to reopen was

not arbitrary, irrational, or contrary to law. Additional evidence of Kour’s identity

was previously available, and he did not provide the BIA with a reasonable

explanation as to why this evidence was not provided as part of his original

removal proceedings. See 8 C.F.R. § 1003.2(c)(1).

      PETITION FOR REVIEW DENIED.




                                         3